            Case 3:20-cv-00893-RS Document 19 Filed 04/30/20 Page 1 of 2




 1   Alene Anello (State Bar No. 316387)                       Deepak Gupta (pro hac vice)
     ANIMAL LEGAL DEFENSE FUND                                 GUPTA WESSLER PLLC
 2   525 East Cotati Avenue                                    1900 L Street, NW
 3   Cotati, CA 94931                                          Suite 312 Washington, DC 20036
     (707) 795-2533                                            (202) 888-1741
 4   aanello@aldf.org                                          deepak@guptawessler.com

 5   Neil K. Sawhney (State Bar No. 301300)
     Gupta Wessler PLLC
 6   100 Pine Street, Suite 1250
 7   San Francisco, CA 94111
     (415) 573-0336
 8   neil@guptawessler.com

 9   Attorneys for Plaintiff Miyoko’s Kitchen, Inc.
10                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12
13            MIYOKO’S KITCHEN, INC.
                                                  Plaintiff,
14
                       v.
15                                                                      Civil Action No. 3:20-cv-00893-RS

16            KAREN ROSS, in her official capacity as                   The Honorable Richard E. Seeborg
              Secretary of the California Department of
17            Food and Agriculture, and STEPHEN BEAM,
              in his official capacity as Branch Chief of
18            the Milk and Dairy Food Safety Branch,
19                                            Defendants.

20
21
22                                            NOTICE OF APPEARANCE

23           Neil K. Sawhney of the law firm Gupta Wessler PLLC enters an appearance as counsel on
24    behalf of plaintiff Miyoko’s Kitchen, certifies that he is admitted to practice in this Court (State Bar
25
      of California, Bar No. 300130 (admitted Dec. 3, 2014)), and requests that any and all correspondence,
26
      pleadings, and other filings be forwarded to the address below.
27
28                                               NOTICE OF APPEARANCE
                                                  Case No. 3:20-cv-893-RS
                                                              1
     Case 3:20-cv-00893-RS Document 19 Filed 04/30/20 Page 2 of 2




 1   Dated: April 30, 2020.               Respectfully submitted,
 2                                        /s/Neil K. Sawhney
                                          NEIL K. SAWHNEY
 3                                        (Bar No. 300130 )
                                          GUPTA WESSLER PLLC
 4                                        100 Pine St, Suite 1250
 5                                        San Francisco, CA, 94111
                                          (415) 573-0336
 6                                        neil@guptawessler.com

 7                                        Counsel for Miyoko’s Kitchen, Inc.
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28                            NOTICE OF APPEARANCE
                               Case No. 3:20-cv-893-RS
                                           2
